Citation Nr: 1033731	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  07-26 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas



THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 
1964 to October 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from an October 2005 rating 
decision of the Houston, Texas, VARO which, in pertinent part, 
granted service connection for PTSD, rated 30 percent, effective 
April 11, 2005.  An interim (January 2010) rating decision 
increased the rating to 50 percent, also effective April 11, 
2005.


FINDING OF FACT

The Veteran's PTSD is not shown to have been manifested by 
symptoms productive of occupational and social impairment, with 
deficiencies in most areas at any time during the pendency of 
this appeal.


CONCLUSION OF LAW

A rating in excess of 50 percent for PTSD is not warranted.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 
4.1-4.7, 4.21, 4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

                    Veteran's Claims Assistance Act of 2000 
(VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A May 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to an increased 
initial rating, and a January 2010 supplemental SOC readjudicated 
the matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ( "where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  He 
was afforded VA examinations in August 2005 and in November 2009; 
those examinations are reported in greater detail below, and are 
adequate for rating purposes, as the reports of the examinations 
contain the information necessary for consideration of the 
applicable criteria.  VA's duty to assist is met.

                         Legal Criteria, Factual Background, and 
Analysis

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.

With the initial rating assigned following a grant of service 
connection, separate (staged) ratings may be assigned for 
separate periods of time, based on the facts found.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

Reasonable doubt as to the degree of disability will be resolved 
in the veteran's favor.  38 C.F.R. § 4.3.

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000)(VA must review the entire 
record, but does not have to discuss each piece of evidence.)  
Hence, the Board will summarize the relevant evidence, as 
appropriate, and the Board's analysis will focus specifically on 
what the evidence shows, or does not show, as to the claim.   

PTSD is rated under the General Rating Formula for Mental 
Disorders.  A 50 percent rating is warranted when there is 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 
9411.  

With respect to the rating of his PTSD, the Veteran has been 
assigned various Global Assessment of Functioning (GAF) scores.  
Scores ranging from 51 to 60 reflect more moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co- workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to 
keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior that is 
considerably influenced by delusions or hallucinations or serious 
impairment in communication or judgment or inability to function 
in almost all areas.  Lesser scores reflect increasing severe 
levels of mental impairment.  See 38 C.F.R. § 4.130 
[incorporating by reference VA's adoption of the American 
Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR 
MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

On August 2005 VA psychiatric examination, the Veteran reported 
recurrent and intrusive thoughts and dreams of combat situations 
he experienced in Vietnam when comrades were killed or severely 
wounded and he also was wounded.  He reported reliving these 
experiences, pervasive feelings of anxiety and impending doom, 
hypervigilance, insomnia, panic attacks, difficulty with 
interpersonal relationships, social isolation and withdrawal, and 
avoidance of situations which may provoke memories of combat.  He 
reported an intense fear of bodies of water.  He reported 
experiencing a great deal of guilt over a friend's death in 
Vietnam.  He reported using alcohol to help him sleep, drinking a 
six-pack of beer per night.  He reported daily nightmares and 
that he cannot remember the last time he slept through the entire 
night.  He noted that he is the director of operations for a 
local security company, and that although his job can be 
stressful on occasion, he is able to deal with work stressors 
without any serious difficulty.

On mental status examination, the Veteran spoke in normal 
conversational tones; his speech was neither over- nor under-
productive.  He was logical, coherent, and relevant.  His affect 
was somewhat constricted but appropriate to his mood and the 
content and context of the interview.  His overall mood ranged 
from mild to moderate depression.  There was no evidence of 
hallucinations, delusions, suicidal or homicidal ideations.  
Immediate, recent, and remote memory functions were intact.  
Insight, ability to abstract, judgment, and reality testing were 
all within normal limits.  The Veteran did not exhibit 
inappropriate, ritualistic, or obsessive behaviors.  The 
diagnosis was PTSD, chronic, and moderate to severe.  The 
examiner assigned a GAF score of 45 for PTSD symptoms [reflecting 
moderate to serious impairment].

In a July 2005 medical letter, a private treating psychiatrist 
Dr. "D." noted that the Veteran fulfills the criteria for the 
diagnosis of PTSD, noting the Veteran's history of difficulties 
in relationships with others and with difficulties in being able 
to connect with them.  The GAF score assigned was 60 (reflecting 
moderate stressors and impairment).

On November 2009 VA psychiatric examination, the Veteran reported 
depressed mood, low interest and energy, low libido, low 
concentration, a tendency towards getting irritable, some memory 
problems, and a need for medication to sleep.  He denied active 
suicidal ideation but said it would be better for his family if 
he did not exist.  He reported having lost 2 jobs in the previous 
6 years, as well as some marital stressors (but indicated he had 
a good overall relationship with his wife).  He was currently 
self-employed, in a business he operated with his wife.  He did 
not socialize; he drank 18 beers a week.

On mental status examination, psychomotor activity and speech 
were unremarkable.  Affect was constricted and blunted.  Attitude 
toward the examiner was cooperative, friendly, relaxed, and 
attentive.  Mood was depressed, and attention was intact.  
Thought process and content were unremarkable.  Judgment and 
insight were intact.  There was no evidence of delusions, 
hallucinations, or obsessive/ritualistic behavior.  The Veteran 
reported having panic attacks weekly due to stress from finances.  
There were no homicidal or suicidal thoughts present.  Remote, 
recent, and immediate memory were each normal.  The examiner 
found the Veteran's severity of PTSD symptoms to be moderate.  
The diagnosis was PTSD, moderate and chronic, as well as 
depression not otherwise specified.  The GAF score assigned was 
again 45.  The examiner opined that there is reduced reliability 
and productivity due to PTSD symptoms, but indicated that PTSD 
signs and symptoms did not produce deficiencies in judgment, 
thinking, family relations, work, or mood.

The Veteran has identified/submitted VA treatment records through 
February 2008.  Such records reflect symptoms similar to those 
noted on August 2005 and November 2009 VA examination.  

The reports of the VA examinations and the VA treatment records, 
overall, provide evidence against the Veteran's claim, as they do 
not show that symptoms of the Veteran's PTSD have at any time 
produced deficiencies in most areas, so as to meet the criteria 
for a 70 percent criteria.  He has not, for example, displayed 
suicidal ideation, obsessional rituals which interfere with 
routine activities, intermittently illogical, obscure, or 
irrelevant speech, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, difficulty in adapting 
to stressful circumstances, or an inability to establish and 
maintain effective relationships (as note his overall good 
relationship with his spouse).  While the Veteran's employment 
history (job terminations he alleges were due to PTSD symptoms) 
and observations by the 2009 VA examiner reflect he has had 
occupational impairment (reduced reliability and productivity) 
due to PTSD symptoms, such impairment is clearly encompassed by 
the criteria for a 50 percent rating.  

The Board notes the lay statements submitted by the Veteran, his 
wife, and his employer in support of this claim.  Those 
statements detail the types of problems that result from the 
Veteran's PTSD symptoms (difficulty concentrating, nightmares, 
irritability, etc.).  This level of functioning impairment is 
consistent with the criteria for a 50 percent rating.  Thus the 
lay statements do not support that a higher rating is warranted.

In summary, it is not shown that at any time the Veteran's PTSD 
has been manifested by symptoms productive of deficiencies in 
most areas (or approximating such level of severity).  38 C.F.R. 
§ 4.7.  

Furthermore, the Board finds that the evidentiary record presents 
no reason to refer the case to the Compensation and Pension 
Service for consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  There is no evidence of symptoms or 
impairment not encompassed by the schedular criteria, so as to 
render those criteria inadequate.  See Thun, 22 Vet. App. 111 
(2008).  In addition, it is noteworthy that the Veteran is self-
employed, and that the matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised by the record.


ORDER

A rating in excess of 50 percent for PTSD is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


